                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       LESLEE A. NELSON, et al.,                         Case No. 16-cv-03797-LB
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING IN PART MOTION
                                  13              v.                                         TO FILE UNDER SEAL
                                  14       RAYAH LEVY, et al.,                               Re: ECF No. 119
                                  15                     Defendants.

                                  16

                                  17                                            INTRODUCTION
                                  18         The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  19   this case and the plaintiffs’ motion to file under seal their motion to enforce the parties’ settlement

                                  20   agreement.1 The defendants have submitted a supplemental declaration in support of the motion to

                                  21   seal.2 The court grants in part the motion to file under seal, as described below.

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                        See Order – ECF No. 122. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  27
                                       2
                                           Pruner Suppl. Decl. – ECF No. 125.
                                  28

                                       ORDER – No. 16-cv-03797-LB
                                   1                                                ANALYSIS

                                   2         The defendants first argue that the presumption of public access attaches to “judicial

                                   3   documents,” and the parties’ settlement agreement is probably not a “judicial document.”3 The

                                   4   defendants argue that “[t]he Second Circuit Court of Appeals ‘strongly endorses the

                                   5   confidentiality of settlement agreements in virtually all cases,’” citing United States v. Glens Falls

                                   6   Newspapers, Inc., 160 F.3d 853 (2d Cir. 1998) and Schoeps v. Museum of Modern Art, 603 F.

                                   7   Supp. 2d 673 (S.D.N.Y. 2009).4 This somewhat overstates the situation. “Whether the public has a

                                   8   presumptive right of access to settlement agreements depends on the court’s role in the

                                   9   settlement.” Padilla v. Coleman Co. Inc., No. C 07-5211 VRW, 2009 WL 10703434, at *1 (N.D.

                                  10   Cal. Aug. 15, 2009). “There is no presumptive right of access to confidential settlement

                                  11   documents when the court need not approve or enforce the settlement.” Id. (citing Gambale v.

                                  12   Deutsche Bank AG, 377 F.3d 133, 143 (2d Cir. 2004); Glens Falls Newspapers, 160 F.3d at 857).
Northern District of California
 United States District Court




                                  13   “But once a settlement is filed in district court, it becomes a judicial record.” Id. (internal

                                  14   quotation marks and brackets omitted) (quoting SEC v. Van Waeyenberghe, 990 F.2d 845, 849

                                  15   (5th Cir. 1993)); accord, e.g., Allstar Mktg. Grp., LLC v. Your Store Online, LLC, No. CV 09-

                                  16   2094 MMM (AGRx), 2010 WL 11523739, at *2–3 (C.D. Cal. July 14, 2010).5

                                  17         The defendants next argue that “it is common, and indeed a significant part of the economy

                                  18   surrounding the sale and purchase of fine art, for the terms of sale of fine art to be kept

                                  19   confidential.”6 The defendants assert that “some buyers enter the market only if the transaction can

                                  20   be kept confidential. Thus, the fine art market is harmed, and the parties to this case are generally

                                  21   harmed by extension, if the terms of their settlement as to the fine art transactions are not kept

                                  22

                                  23   3
                                           Id. at 2 (¶ 5).
                                       4
                                  24       Id. (¶ 4).
                                       5
                                        Glens Falls Newspapers and Schoeps are not to the contrary. The former addressed the
                                  25   confidentiality of preliminary settlement discussions, not a final settlement agreement. See Glens Falls
                                       Newspapers, 160 F.3d at 857. The latter addressed a settlement agreement that was submitted to the
                                  26   court only at the court’s request and that was not the basis of any decision or action by the court. See
                                       Schoeps, 603 F. Supp. 2d at 676 n.2.
                                  27
                                       6
                                           Pruner Suppl. Decl. – ECF No. 125 at 2–3 (¶ 6).
                                  28

                                       ORDER – No. 16-cv-03797-LB                            2
                                   1   confidential.”7 The defendants represent that “the disclosure and public record created by the

                                   2   proceedings and docket in this case have harmed the ability of defendant ArteQuesta to perform

                                   3   under the terms of the settlement agreement. This fact has harmed all parties, and has worked

                                   4   against the interests of the parties in reaching their settlement.”8 The court finds that the

                                   5   defendants have shown compelling reasons to keep sealed the identity of the specific artwork

                                   6   pieces at issue and the specific amount of money the defendants are required to pay the plaintiffs.

                                   7   Cf. Autodesk, Inc. v. Alter, No. 16-cv-04722-WHO, 2017 WL 1862505, at *8 (N.D. Cal. May 9,

                                   8   2017) (allowing parties to keep their settlement amount confidential); Pizza v. FINRA, No. 13-cv-

                                   9   0688 MMC (NC), 2015 WL 1383142, at *2 (N.D. Cal. Mar. 19, 2015) (same); see also In re

                                  10   Anthem, Inc. Data Breach Litig., No. 15-MD-02617-LHK, 2018 WL 3092256, at *2 (N.D. Cal.

                                  11   Mar. 16, 2018) (allowing parties to keep sealed settlement provisions regarding the amount of

                                  12   money that the defendant would spend on cybersecurity measures, as “disclosing specific funding
Northern District of California
 United States District Court




                                  13   levels could allow [defendant]’s competitors to have an advantage over [defendant] in providing

                                  14   cybersecurity services”).

                                  15         The motion to seal is not narrowly tailored, however. Cf. N.D. Cal. Civ. L.R. 79-5(b),

                                  16   (d)(1)(B) (motions to seal must be “narrowly tailored”). The fact that the parties had a dispute

                                  17   regarding artwork and that they reached a settlement agreement is, of course, a matter of public

                                  18   record.9 It is also a matter of public record that the parties’ settlement agreement included

                                  19   provisions (1) for defendant Rayah Rachel Levy International d/b/a “ArteQuesta” to transfer

                                  20   ownership of four certain original pieces of artwork to the plaintiffs, (2) for the plaintiffs to

                                  21   transfer seven certain original pieces of artwork to ArteQuesta, and (3) for the defendants to

                                  22   transfer a certain sum of money to the plaintiffs.10 The defendants have not shown compelling

                                  23   reasons or good cause why the rest of the settlement agreement or the plaintiffs’ motion to enforce

                                  24

                                  25   7
                                           Id. at 3 (¶ 6).
                                       8
                                  26       Id. (¶ 8).
                                       9
                                           See, e.g., Second Amend. Compl. – ECF No. 60; Order of Dismissal – ECF No. 114.
                                  27
                                       10
                                            Pruner Decl. – ECF No. 126 at 2 (¶¶ 5–7).
                                  28

                                       ORDER – No. 16-cv-03797-LB                          3
                                   1   (other than those portions that reference the specific artwork pieces at issue or the specific amount

                                   2   of money the defendants are required to pay the plaintiffs) should remain sealed. Cf. Autodesk,

                                   3   2017 WL 1862505, at *8 (granting motion to seal settlement amount but denying motion to seal

                                   4   remainder of settlement agreement as not narrowly tailored).

                                   5        The court therefore grants the motion to file under seal in part. The following portions of the

                                   6   plaintiffs’ motion to enforce the settlement and attachments may remain sealed.

                                   7

                                   8   Plaintiff’s Notice of Motion, filed under              1. All dollar amounts.11
                                       seal at ECF No. 119-6
                                   9                                                          2. The artwork-piece names in ECF
                                                                                                 No. 119-6 at 5, line 3.
                                  10
                                       Declaration of D. Gill Sperlein, filed                 1. All dollar amounts.
                                  11   under seal at ECF No. 119-7 at 1–3
                                  12   Settlement Agreement, filed under seal                 1. The dollar amount in Paragraph 2(a).
Northern District of California
 United States District Court




                                       at ECF No. 119-7 at 4–38                               2. The portion of Paragraph 2(b)
                                  13
                                                                                                 beginning just after “Return
                                  14                                                             possession to Plaintiff Barth of those
                                                                                                 two (2) certain original artworks
                                  15
                                                                                                 . . . .” through to just before the
                                  16                                                             trailing “; and” at the end of
                                                                                                 Paragraph 2(b).
                                  17
                                                                                              3. The portion of Paragraph 2(c)
                                  18                                                             beginning just after “Return
                                                                                                 possession to Plaintiff Barth of those
                                  19                                                             two (2) certain original artworks
                                                                                                 . . . .” through to the end of
                                  20                                                             Paragraph 2(c).
                                  21                                                          4. The dollar amounts and the artwork-
                                                                                                 piece names in Paragraph 2(d).
                                  22

                                  23
                                                                                                     (continued on next page)
                                  24

                                  25
                                       11
                                          In all instances, sealing must be narrowly tailored to seal only the dollar amounts and not any
                                  26   surrounding text. For example, the sentence that runs from lines 18 to 20 on ECF No. 119-6 at 5
                                       should be sealed to read “The Court should order specific performance of this agreement and enter an
                                  27   order requiring payment of the total sum of $█████ to Plaintiff and pre- and post-judgment interest
                                       from August 8, 2018,” without any additional sealing beyond the dollar amount.
                                  28

                                       ORDER – No. 16-cv-03797-LB                         4
                                                                                                5. The artwork-piece names in
                                   1
                                                                                                   Paragraph 3(b).
                                   2                                                            6. The entirety of Exhibits A, B, and C.
                                   3   Proposed Findings and Order, filed                       1. All dollar amounts.
                                   4   under seal at ECF No. 119-8                              2. The artwork-piece names in ECF
                                                                                                   No. 119-8 at 2, lines 15 and 25.
                                   5

                                   6      The court directs the plaintiffs to file (publicly) a new redacted version and (under seal) a new
                                   7   unredacted and highlighted version of their motion to enforce the settlement and attachments
                                   8   consistent with the court’s rulings in this order.
                                   9

                                  10                                             CONCLUSION
                                  11      The court grants in part the plaintiffs’ motion to file under seal their motion to enforce the
                                  12   parties’ settlement agreement
Northern District of California
 United States District Court




                                  13

                                  14      IT IS SO ORDERED.
                                  15      Dated: October 17, 2018
                                  16                                                        ______________________________________
                                                                                            LAUREL BEELER
                                  17                                                        United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 16-cv-03797-LB                           5
